Title: What is the actual legal answer to the question in this bash.org quote ?
Question:
Answer #1: If, as is heavily implied, OP had trapped their shed with land mines, the fact that the person injured with them had no lawful purpose to enter the shed would not protect OP from some fairly serious criminal charges. "Criminal negligence" would be the least of their concerns; the ATF would probably want a word, too.

Booby traps that have the potential to cause injuries or death are _not legal_. Injuring someone with them is generally a worse crime than standing there and inflicting the same injury yourself, because traps are indiscriminate and cannot tell the difference between a burglar, a raccoon, a child, or an EMS tech.